DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 12-13 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim et al. U.S. Patent Publication No. 2016/0274275 (hereinafter Kim).
Consider claim 1, Kim teaches a display module, comprising: a plurality of light-emitting elements (Figure 12, light source 450. [0085], LED ); and a sealing element sealing the plurality of light-emitting elements (Figure 12, 300-400) wherein the sealing element comprises: a base part comprising a transparent material (Figure 12, 320-350, 410-420 are considered the base part and are transparent in order to pass light); and a cover layer in contact with a surface of the base part (Figure 12, 100 and 310), wherein the cover layer comprises a plurality of first patterns, each of which is engraved in an intaglio manner to a first depth, and a plurality of second patterns, each of which is engraved in the intaglio manner to a second depth different from the first depth (Figure 12, t1 and t2), wherein the first patterns do not contact the base part, and the second patterns do not contact the base part (Figure 12, t1 and t2 do not contact 320-350, 410-420), wherein a thickness of the cover layer is smaller than a thickness of the base part (Figure 12, thickness of 100 and 310 (cover layer) is smaller than thickness of 320-350, 410-420 (base part), and wherein the first patterns are spaced apart from each other by the same distance (see distance among t1), and the second patterns are spaced apart from each other by the same distance (see distance among t2).

Consider claim 3, Kim teaches all the limitations of claim 1. In addition, Kim teaches wherein the plurality of first patterns and the plurality of second patterns are alternatingly disposed (Figure 12, t1 and t2).

Consider claim 12, Kim teaches a display module, comprising: a plurality of light-emitting elements (Figure 12, light source 450. [0085], LED ); and a sealing element sealing the plurality of light-emitting elements (Figure 12, 300-400) and comprising a base part comprising a transparent material (Figure 12, 320-350, 410-420 are considered the base part and are transparent in order to pass light) and a cover layer disposed on a surface of the base part (Figure 12, 100 and 310), wherein the cover layer comprises: a base layer (Figure 12, 310) in contact with the surface of the base part ( Figure 12, 320-350, 410-420); a plurality of first patterns, each of which contacts and protrudes from the base layer by a first length, and which are spaced apart from each other by a first distance (Figure 6, pattern above 130 in 111 region); a plurality of second patterns, each of which contacts and protrudes from a portion of a corresponding one of the plurality of first patterns by a second length (Figure 6, pattern above 140 in 112 region and below 111 region); and a plurality of third patterns, each of which contacts and protrudes from another portion of a corresponding one of the plurality of first patterns by the second length (Figure 6, pattern above another 140 in region 112 and below 111 region), wherein the second patterns do not contact the base part (do not contact 320-350, 410-420), and the third patterns do not contact the base part (do not contact 320-350, 410-420), wherein a thickness of the cover layer is smaller than a thickness of the base part (Figure 12, thickness of 100 and 310 (cover layer) is smaller than thickness of 320-350, 410-420 (base part), and wherein the second patterns are spaced apart from each other by the same distance (Figure 1, second patterns (pattern located to the left side of 130) are separated by same distance), and the third patterns are spaced apart from each other by the same distance (Figure 1, third patterns (pattern located to the right side of 130) are separated by same distance).

Consider claim 13, Kim teaches all the limitations of claim 12. In addition, Kim teaches each of the plurality of second patterns is spaced apart from a corresponding one of the plurality of third patterns (Figure 1, right and left side separated by 130) protruding from a same first pattern by a second distance (Figures 1, 6 and 12).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Shu et al. U.S. Patent Publication No. 2013/0207099 (hereinafter Shu).
Consider claim 2, Kim teaches all the limitations of claim 1. 
Kim does not appear to specifically disclose cover layer comprises silicon dioxide. 
However, in a related field of endeavor, Shu teaches a display apparatus (abstract) and further teaches cover layer comprises silicon dioxide (Figure 1b and [0017], cover 106).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a cover comprising silicon dioxide as taught by Shu in order to provide protective and transparent properties for a display as suggested by Shu in [0017].

Claim(s) 4-5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Consider claim 4, Kim teaches all the limitations of claim 3. 
Kim does not appear to specifically disclose the thickness of the base part ranges from 20about 100 m to about 300 m, the thickness of the cover layer ranges from about 500 nm to about 600 nm, and each of the first depth and the second depth ranges from about 100 nm to about 200 nm.
However, Kim teaches a thickness of the base part (320-350, 410 and 420), a thickness of the cover layer (100 and 310) and first depth and second depth (t1 and t2) in figure 12. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have particular ranges and depth, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 

Consider claim 5, Kim teaches all the limitations of claim 4. In addition, Kim teaches the second depth is larger than the first depth (Figure 12, t1 and t2)).
Kim does not appear to specifically disclose a difference between the second depth and the first depth ranges from about 70 nm to about 90 nm.
However, Kim teaches a difference between the second depth and the first depth ranges in figure 12.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have particular difference, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 

Consider claim 14, Kim teaches all the limitations of claim 12. 
Kim does not appear to specifically disclose a thickness of the base part ranges from about 100 um to about 300um, a thickness of the base layer ranges from about 250 nm to about 400 nm, the first length ranges from about 70 nm to about 90 nm, and the second length ranges from about 10 nm to about 130 nm.
However, Kim teaches a thickness of the base part (320-350, 410 and 420), a thickness of the base layer (310), the first length, and the second length (t1 and t2) in figure 12
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have particular thickness and length since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 5 above, and further in view of Krijin et al. U.S. Patent Publication No. 2007/0109811 (hereinafter Krijin).
Consider claim 6, Kim teaches all the limitations of claim 5. In addition, Kim teaches the difference between the second depth and the first depth (figure 12, t1-t2).
Kim does not appear to specifically based on a difference in luminance between a center region and an edge region of a pixel region corresponding to at least one of the plurality of light-emitting elements.
However, in a related field of endeavor, Krijin teaches backlight for a 3D display (abstract) and further teaches depth is determined based on a difference in luminance between a center region and an edge region of a pixel region ([0043], distribution of light (luminance) can be homogenized (difference between two regions including a center and edge region, see figure 2) by grading the depth of the grooves as a function of position (difference of depths) along the light guide, in order to vary the amount of light that is emitted from each groove) corresponding to at least one of the plurality of light-emitting elements ([0043], light sources).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide depths based on difference in luminance as taught by Krijin in order to homogenize the distribution of light as suggested by Krijin in [0043].

Claim(s) 16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jang et al. U.S. Patent Publication No. 2019/0162955 (hereinafter Jang).
Consider claim 16, Kim teaches a display module comprising a plurality of light-emitting elements (Figure 12, light source 450. [0085], LED ) and a sealing element sealing the light-emitting elements (Figure 12, 300-400); wherein the sealing element comprises: a base part comprising a transparent material (Figure 12, 320-350, 410-420 are considered the base part and are transparent in order to pass light); and a cover layer in contact with a surface of the base part (Figure 12, 100 and 310), wherein the cover layer comprises a plurality of first patterns, each of which is engraved in an intaglio manner to a first depth, and a plurality of second patterns, each of which is engraved in the intaglio manner to a second depth different from the first depth (Figure 12, t1 and t2), wherein each of the first depth of the first patterns and the second depth of the second patterns is smaller than a thickness of the cover layer (t1 and t2 smaller than 100 and 310, wherein the thickness of the cover layer is smaller than a thickness of the base part Figure 12, thickness of 100 and 310 (cover layer) is smaller than thickness of 320-350, 410-420 (base part), wherein the first patterns do not contact the base part, and the second patterns do not contact the base part (Figure 12, t1 and t2 do not contact 320-350, 410-420), and wherein the first patterns are spaced apart from each other by the same distance (see distance among t1), and the second patterns are spaced apart from each other by the same distance (see distance among t2).
Kim does not appear to specifically disclose a head-mounted display device, comprising: a display module; a body portion containing the display module, wherein an opening defined in the body portion exposes at least a portion of the display module to a user; and a strap portion connected to the body portion and configured to fix the body portion to a head of the user.
However, in a related field of endeavor, Jang teaches a personal immersive device for virtual reality (abstract) and further teaches a head-mounted display device (Figure 1), comprising: a display module (Figure 1, DM); a body portion containing the display module (Figure 1, BC), wherein an opening defined in the body portion exposes at least a portion of the display module to a user (Figure 1, opening in BC (see also figure 3)); and a strap portion connected to the body portion and configured to fix the body portion to a head of the user (Figure 1, BD).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed to provide a head mounted display as taught by Jang with the benefit that head mounted display uses virtual reality technology to enhance the sense of immersion for an individual user experiencing a virtual reality environment as suggested by Jang in [0004]. 

Consider claim 18, it includes the limitations of claim 4 and thus rejected by the same reasoning.

Consider claim 19, it includes the limitations of claim 5 and thus rejected by the same reasoning.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Jang as applied to claim 16 above, and further in view of Shu.
Consider claim 17, it includes the limitations of claims 2-3 and thus rejected by the same reasoning.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Kim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621